Citation Nr: 0617463	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-35 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran had several periods of active duty for training 
in the U.S. Navy from May 1951 to August 1953, and he served 
on active duty in the U.S. Air Force from April 1954 to March 
1974.  He died in May 2001.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  

In April 2006, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.


FINDINGS OF FACT

1. The veteran died in May 2001.

2.  The cause of the veteran's death as shown on the death 
certificate was cholangiocarcinoma.

3.  At the time of the veteran's death, service connection 
was in effect for the following: (1) degenerative arthritis 
of the lumbosacral spine, (2) hearing loss, and (3) scalp 
laceration. The combined rating in effect at the time of the 
veteran's death was 10 percent.

4.  The preponderance of the credible and probative evidence 
of record establishes that the veteran's death was not caused 
by a disability incurred in or aggravated by service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes that the RO issued an evidence development letter in 
November 2002 in which the appellant was advised of the 
evidence needed to substantiate her claim, and of her and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by her and what evidence should be 
provided by VA.  The appellant was also advised to submit any 
additional information or evidence that she wished VA to 
obtain.  This letter was issued prior to the initial 
adjudication of her claim in the March 2003 rating decision.

Thereafter, in letters dated in July 2004 and December 2004, 
the RO once again advised the appellant of the evidence 
needed to substantiate her claim, to include the evidence 
needed to establish service connection based a disability 
claimed as due to exposure to ionizing radiation.  She was 
also advised of her and VA's responsibilities under the VCAA.  
This claim was subsequently readjudicated by the RO in the 
October 2005 Supplemental Statement of the Case.

Despite the inadequate notice provided to the appellant on 
the disability evaluation and effective date elements of the 
service connection claim, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate disability 
evaluation or effective date to be assigned are rendered 
moot.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the appellant relative to these issues has been obtained and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.

Although a specific medical opinion addressing the etiology 
of the claimed disability was not obtained in this case, the 
Board finds that such an opinion is not necessary to decide 
this appeal, as explained further in the decision below.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to her claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

Analysis

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially contends that the 
veteran's death was caused by cholangiocarcinoma (cancer of 
the bile duct), and that this disease developed as a result 
of exposure to herbicides and/or ionizing radiation in 
service.  

In addition, she also contends that the veteran's 
cholangiocarcinoma may have developed as a result of his 
presence in Thailand and Japan while on active duty.  In 
support of this contention, she has submitted medical 
evidence showing that there is a higher rate of bile duct 
cancer among the population of Asia due to a higher 
prevalence of certain infections.

At the outset of this discussion, the Board notes that the 
medical evidence of record includes a May 2001 certificate of 
death, which lists the immediate cause of the veteran's death 
as cholangiocarcinoma.  No other contributing causes of death 
were noted.  The Board believes the finding noted in the 
death certificate to be consistent with private medical 
records showing that he was first diagnosed with biliary 
tract cancer in January 2001, and that it was subsequently 
found to be terminal.  There is no evidence of record 
suggesting that a disability other than cholangiocarcinoma 
either caused or contributed to the veteran's death.

Therefore, the Board finds that the preponderance of the 
competent and probative evidence establishes that 
cholangiocarcinoma was the sole cause of the veteran's death.  
Although service connection had been established for 
degenerative arthritis of the lumbosacral spine, bilateral 
hearing loss, and a scalp laceration, there is no medical 
evidence of record suggesting that these disabilities either 
caused or contributed to his death, and the appellant has 
never contended as such.

Accordingly, the first issue that the Board must consider is 
whether the veteran's cholangiocarcinoma was etiologically 
related to his military service, to include exposure to 
herbicides and/or ionizng radiation while on active duty.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cancer becomes manifest to a degree of 10 percent within one 
year after the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2005).

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116 (West 2002 & Supp. 2005).  
Regulations issued pursuant thereto provide that, if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the diseases which are presumed 
to have resulted from exposure to herbicides, the veteran is 
presumed to have been exposed to Agent Orange or similar 
herbicide.  38 C.F.R. § 3.307(a); see also McCartt v. West, 
12 Vet. App. 164 (1999).  These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e). 

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999), 
Notice, 67 Fed. Reg. 42,600 (June 24, 2002).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

First, there are certain types of cancer that are 
presumptively service connected, specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 
C.F.R. § 3.309(d) (2005).

Second, when a "radiogenic disease" first becomes manifest 
after service, and it is contended that the disease resulted 
from exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).

Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered on a direct basis under 
38 C.F.R. § 3.303(d) in order to determine whether the 
disease diagnosed after discharge was incurred during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)..  Thus, the 
fact that the veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.

In this case, the medical evidence of record shows that the 
veteran was first diagnosed with cholangiocarcinoma in May 
2001, and that the disease was discovered as a result of a 
work-up that began when he was found to be suffering from a 
rash and jaundice.  There is no medical evidence of record 
suggesting any manifestations of that disability prior to 
that date.  Thus, the medical evidence of record shows that 
this disability did not manifest to a compensable degree 
within one year of separation, and the Board finds that the 
presumptive provisions relating to chronic disorders do not 
apply.

In addition, the Board further finds that the presumptive 
provisions relating to herbicide exposure are also not for 
application.  In this regard, the Board notes that 
cholangiocarcinoma is not one of the diseases listed in 
38 C.F.R. § 3.309(e) as having an association with exposure 
to herbicides

Furthermore, the Board also notes the veteran's service 
personnel records have been obtained, and these records do 
not indicate that the veteran was ever present in Vietnam 
during the Vietnam Era.  As noted above, the appellant has 
asserted that the veteran was exposed while working as an 
aircraft weapons systems mechanic when he was stationed in 
Thailand.  Specifically, she indicated that he worked on 
planes that had been exposed when they traveled to Vietnam.  
During her April 2005 hearing, the appellant also appeared to 
assert that the veteran had actually traveled into Vietnam 
himself.

Presumptive service connection based on herbicide exposure is 
only applicable in cases of a veteran who actually served on 
active duty in Vietnam during the Vietnam era, who develops 
one of the diseases which is presumed to have resulted from 
exposure to herbicides.  The veteran's personnel records 
document every location that the veteran was stationed while 
on active duty, and the only overseas service reflected in 
these documents was in Japan and Thailand.  As the appellant 
has not submitted or identified any evidence to support her 
contention that the veteran traveled to Vietnam, the Board 
finds the veteran's service department records to be the most 
probative evidence of record as to where he was located while 
on active duty.  Therefore, the Board finds that the veteran 
did not serve in the Republic of Vietnam during the Vietnam 
Era.

In short, because cholangiocarcinoma is not one of the 
diseases listed in 38 C.F.R. § 3.309(e) as having an 
association with exposure to herbicides, and because the 
veteran did not serve in the Republic of Vietnam, the Board 
concludes that the presumptive provisions relating to 
herbicide exposure do not apply.

With respect to the appellant's contention that the veteran 
was exposed to ionizing radiation, the Board notes that 
cancer of the bile ducts is one of the disease listed as 
presumptively service-connected for radiation-exposed 
veterans under 38 C.F.R. § 3.309(d) (2005).  However, there 
is no evidence showing that the veteran participated in a 
radiation-risk activity as defined by 3.309(d)(3)(ii).  Thus, 
the provisions relating to presumptive service connection 
based on radiation exposure do not apply.

As noted above, 38 C.F.R. § 3.311(a)(1) provides for various 
development procedures to be undertaken when a "radiogenic 
disease" first becomes manifest after service, and it is 
contended that the disease resulted from exposure to ionizing 
radiation during service.  Cancer of any type is specifically 
listed as a radiogenic disease under this regulation.  Thus, 
because the veteran's death was due to cancer, these 
regulations provide that VA must obtain any available records 
concerning the veteran's exposure to radiation, including a 
DD Form 1141, and forward any records showing such exposure 
to the Under Secretary of Health for a dose estimate.

In this case, the appellant's argument that the veteran was 
exposed to ionizing radiation is based on the presence of a 
DD Form 1141 in his service personnel records.  However, as 
explained in an August 2005 letter to the appellant from the 
Director of Compensation and Pension, the only entry on this 
form shows a base line reading of DT-60 at the time it was 
issued, and the form not contain any indication that the 
veteran was ever subsequently exposed to any radiation.  The 
RO issued a request to the Air Force Medical Occupations 
Agency, Radiation Health Program, asking for any records 
showing that the veteran was exposed to radiation while on 
active duty.  However, in a response letter received in March 
2005, that agency indicated that they could find no external 
or internal exposure date on the veteran.

As noted, 38 C.F.R. § 3.311(a)(1) provides for sending all 
available records of radiation exposure to the Under 
Secretary of Health for a dose estimate.  However, in this 
case, the veteran's DD Form 1141 shows no evidence of any 
such exposure, and the service department could find no other 
records suggesting any such exposure.  Therefore, the Board 
concludes that the RO complied with the provisions of 
38 C.F.R. § 3.311(a)(1) to the extent possible, and that the 
development undertaken pursuant to that regulation did not 
establish that the veteran was exposed to ionizing radiation, 
or that his cholangiocarcinoma developed as a result of any 
such exposure. 

Having found that service connection is not warranted based 
on the presumptive regulations pertaining to exposure to 
ionizing radiation or herbicides, the Board must review his 
claim determine if service connection can be established on a 
direct basis.  See Combee, supra.

As noted above, the appellants contends that the veteran's 
cholangiocarcinoma developed secondary to exposure to 
herbicides, which she believes occurred while he was working 
as an aircraft weapons systems mechanic when he was stationed 
in Thailand.  She also appears to have contended that he was 
exposed when he allegedly traveled into Vietnam himself.  

With respect to her contention that the veteran traveled to 
Vietnam, as noted above, the Board has determined that the 
most probative evidence of record regarding this matter was 
his service personnel records, and these records reflect that 
he was not present in Vietnam during the Vietnam era.  
Therefore, the Board concludes that the veteran could not 
have been exposed to herbicides as a result of being in 
Vietnam.

With respect to the veteran's work as a mechanic, the Board 
recognizes that the veteran could have worked on planes that 
had been in Vietnam while he was stationed in Vietnam.  
However, the Board notes that lay testimony is competent only 
with respect to readily observable features, symptoms, or 
occurrences.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board believes that a determination that the veteran was 
exposed to herbicides while working on planes that had 
traveled in Vietnam is the sort of determination that 
requires medical knowledge, as it is outside of the sort of 
readily observable occurrence to which a lay person can 
testify.  In this regard, the Board notes that the appellant 
has not indicated that the veteran himself ever reported 
physically observing a herbicide on a plane; instead, she has 
indicated that he merely reported that the planes he worked 
on had been present in Vietnam, and she appears to be 
speculating that those planes could have been exposed to 
herbicides prior their arrival in Thailand.  (See April 2005 
hearing transcript, page 11.)  

Thus, the Board finds that the appellant's assertion that the 
veteran was exposed to herbicides while working on planes 
lacks credibility in that it is based entirely on 
speculation.  It is undisputed that the appellant has no 
personal knowledge that the aircraft that the veteran worked 
on as a mechanic while stationed in Thailand were 
contaminated by herbicide.  Whether such contamination might 
occur is also outside the competence of matters to which a 
lay individual can testify.  For these reasons, the Board 
finds that her statements are neither credible nor competent 
evidence of record demonstrating that the veteran was ever 
exposed to herbicides while in Thailand.  Further, even if it 
is assumed that there were such exposure, there is no 
credible medical evidence that the veteran's fatal 
cholangiocarcinoma associable with the claimed herbicide 
exposure.  

Similarly, although the appellant has asserted that the 
veteran was exposed to ionizing radiation, she appears to be 
basing this assertion primarily on the presence of a DD Form 
1141 among his personnel records.  

During her April 2006 personal hearing, the appellant 
testified that, while the veteran was undergoing treatment 
for cancer, he reported being exposed to radiation in 
service.  She could not provide any details as to the nature 
of that exposure, or the activity that the veteran was 
involved in that led to the exposure, but she believed that 
it was documented in his personnel records in the DD Form 
1141.  Clearly, the appellant has no personal knowledge that 
the veteran was exposed to ionizing radiation during service.  
Militating against such exposure, as noted above, the 
Director of Compensation and Pension explained in a March 
2005 letter that the entry on the DD Form 1141 shows the base 
line reading of DT-60 at the time it was issued, and the form 
does not contain any indication that the veteran ever exposed 
to any radiation.  

The Board finds the most probative evidence record regarding 
whether or not the veteran was exposed to radiation to be the 
DD Form 1141, which shows no such exposure, and the letter 
from the service department indicating that they could find 
no evidence suggesting that he had ever been exposed at any 
time in service.  In essence, the Board believes these 
service department findings to be more probative than account 
provided by the appellant regarding what the veteran may have 
said about his history.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran was exposed to either 
herbicides or ionizing radiation while on active duty.  
Having found that the veteran was not exposed to either 
herbicides or radiation, the Board further concludes that the 
preponderance of the evidence is against granting service 
connection for the cause of the veteran's death based on such 
exposure.

In support of her claim, the appellant has also submitted 
treatise evidence showing that bile duct cancer is more 
prevalent in Asia due to the presence of common parasitic 
infections.  In essence, she appears to also be contending 
that the veteran developed cholangiocarcinoma as a 
consequence of his presence of Thailand and Japan while on 
active duty.  

However, the Board notes that the veteran's treatment records 
are negative for any finding that his cancer was related to 
his military service in Asia, and there is no other medical 
opinion of record suggesting that was the case.  With respect 
to the articles submitted by the appellant, the Board 
acknowledges that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

In this instance, the Board finds the treatise evidence to be 
too general to be of any probative value, as that evidence 
deals with the increased prevalence of bile duct cancer among 
people living in Asia, but there is no reference to the rate 
of such cancer among individuals who either traveled to Asia 
or spent limited periods of time in Asia due to military 
service.  Furthermore, the veteran's service medicals records 
and post-service treatments are negative for any indication 
that the veteran experienced one of the infections that are 
listed in the treatise evidence as cause of the increased 
rate of bile duct cancer in Asia.

Although the appellant may sincerely believe that the cancer 
developed as a result of the veteran's service in Asia, as a 
layman, she does not have competence to give a medical 
opinion on diagnosis or etiology of a condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu, 
supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

The Board notes that it has considered the possibility of 
obtaining an additional medical opinion that specifically 
addresses the issue of whether the veteran's 
cholangiocarcinoma was related to his military service.  
However, the Board concludes that a VA examination is 
unnecessary under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(4) because there is already ample and competent medical 
evidence of record, which fails to suggest any relationship 
between that disease and the veteran's military service.  As 
discussed in detail above, the evidence does not show that he 
was exposed to either herbicides or ionizing radiation in 
service, and his medical records are negative for any 
suggestion that his cholangiocarcinoma was otherwise related 
to military service.  In the Board's view, the medical 
evidence is sufficient to decide the claim and the decision 
is unfavorable.

The Board notes in passing that the appellant has made 
reference to the veteran having been exposed to other toxic 
chemicals while working on weapons systems in the military.  
However, she did not provide any specific information as to 
the types of chemicals that she believes he was exposed to, 
or the nature of the weapons, and she has not identified any 
medical evidence to support this contention.  The Board 
believes these assertions lack the specificity necessary to 
allow the Board to conduct further develop on that issue, to 
include obtaining a medical opinion on the matter.  As the 
Court has stated: "The VA's . . . . 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).	

In conclusion, the Board finds that the preponderance of the 
evidence demonstrates that the cholangiocarcinoma which 
caused the veteran's death was not incurred in or aggravated 
by service.  While we recognize that the veteran had long and 
honorable service and are sympathetic to the appellant's 
claim, the weight of the evidence and the applicable law and 
regulations do not permit a grant of the benefit sought on 
appeal.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


